Citation Nr: 1000282	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-10 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1970 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico

This case was previously before the Board in April 2008 when 
it was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claims file reflects the last Supplemental Statement of 
the Case (SSOC) was issued in September 2009.  The file also 
contains a statement from Dr. N.O., dated in September 2009 
and received by VA in October 2009, regarding in part the 
Veteran's hypertension condition.  This statement has not 
been addressed in a SSOC.  In conjunction with the letter 
from Dr. N.O., the Veteran submitted a statement indicating 
that he desired that his claim be remanded for the statement 
of Dr. N.O. to be considered by the agency of original 
jurisdiction (AOJ).

If a Statement of the Case (SOC) or SSOC is prepared before 
the receipt of further evidence, a SSOC must be issued to the 
Veteran, as provided in 38 C.F.R. § 19.31, unless the 
additional evidence is duplicative or not relevant to the 
issue(s) on appeal.  38 C.F.R. § 19.37(a).  In this case, the 
newly obtained evidence was not duplicative of evidence 
already associated with the claims file, and is clearly 
relevant to the issue because it provides medical evidence 
regarding the Veteran's claimed condition.  The Veteran did 
not provide a waiver of AOJ consideration of the medical 
evidence.  Therefore, in accordance with 38 C.F.R. § 
19.37(a), the case is returned to the RO for readjudication 
of the issue on appeal and the issuance of a supplemental 
statement of the case.

Moreover, the prior remand indicated that any available 
service treatment records from the National Guard should also 
be obtained as the Veteran reported during his June 2005 VA 
peripheral nerves examination that he was then a member of 
the Air National Guard.  However, the RO has instead 
requested service treatment records from his period of active 
service from 1970 to 1971.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must make the necessary 
requests for all service treatment 
records pertaining to the Veteran's 
current service with the Air National 
Guard.  The RO may contact the Veteran 
for clarification as to his dates / 
location of National Guard service, 
however, the service treatment records 
must be requested from the Adjutant 
General, and any other appropriate 
official or agency.  

2.  If the RO/AMC determines any further 
action is needed, the RO/AMC may, in its 
discretion, develop the case further.  
Then readjudicate the Veteran's claim.  
If the benefit sought on appeal is not 
granted, the RO must issue the Veteran 
and his representative a supplemental 
statement of the case and provide the 
Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


